UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 1, 2015 Commission File No. 1-12597 CULP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-1001967 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or other organization) 1823 Eastchester Drive High Point, North Carolina 27265-1402 (Address of principal executive offices) (zip code) (336) 889-5161 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for at least the past 90 days.x YESNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period after the registrant was required to submit and post such files). x YES NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filero Accelerated filer x Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYESNO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common shares outstanding at November 1, 2015:12,350,265 Par Value: $0.05 per share INDEX TO FORM 10-Q For the period ended November 1, 2015 Page Part I - Financial Statements Item 1. Financial Statements: (Unaudited) Consolidated Statements of Net Income — Three and Six Months Ended November 1, 2015 and November 2, 2014 I-1 Consolidated Statements of Comprehensive Income — Three and Six Months Ended November 1, 2015 and November 2, 2014 I-2 Consolidated Balance Sheets — November 1, 2015, November 2, 2014, and May 3, 2015 I-3 Consolidated Statements of Cash Flows — Six Months Ended November 1, 2015 and November 2, 2014 I-4 Consolidated Statements of Shareholders’ Equity I-5 Notes to Consolidated Financial Statements I-6 Cautionary Statement Concerning Forward-Looking Information I-26 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations I-27 Item 3. Quantitative and Qualitative Disclosures About Market Risk I-44 Item 4. Controls and Procedures I-44 Part II - Other Information Item 1. Legal Proceedings II-1 Item 1A. Risk Factors II-1 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds II-1 Item 6. Exhibits II-2 Signatures II-3 Item 1: Financial Statements CULP, INC. CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE AND SIX MONTHS ENDED NOVEMBER 1, 2, 2014 UNAUDITED (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED November 1, November 2, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Interest income ) ) Other expense Income before income taxes Income taxes Net income $ Net income per share, basic $ Net income per share, diluted Average shares outstanding, basic Average shares outstanding, diluted SIX MONTHS ENDED November 1, November 2, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Interest expense - 67 Interest income ) ) Other expense 73 Income before income taxes Income taxes Net income $ Net income per share, basic $ Net income per share, diluted Average shares outstanding, basic Average shares outstanding, diluted See accompanying notes to consolidated financial statements. I-1 CULP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED NOVEMBER 1, 2, 2014 (UNAUDITED) (AMOUNTS IN THOUSANDS) THREE MONTHS ENDED November 1, November 2, Net income $ $ Other comprehensive income (loss) Unrealized gains (losses) on investments Unrealized holding losses on investments ) ) Reclassification adjustment for realized loss included in net income 56 - Total other comprehensive income (loss) 27 ) Comprehensive income $ $ SIX MONTHS ENDED November 1, November 2, Net income $ $ Other comprehensive loss Unrealized gains (losses) on investments Unrealized holding losses on investments ) ) Reclassification adjustment for realized loss included in net income 56 - Total other comprehensive loss ) ) Comprehensive income $ $ See accompanying notes to consolidated financial statements. I-2 CULP, INC. CONSOLIDATED BALANCE SHEETS NOVEMBER 1, 2015, NOVEMBER 2, 2014, AND MAY 3, 2015 UNAUDITED (Amounts in Thousands) November 1, November 2, * May 3, Current assets: Cash and cash equivalents $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Income taxes receivable 75 - Other current assets Total current assets Property, plant and equipment, net Goodwill Deferred income taxes Long-term investments Other assets Total assets $ Current liabilities: Current maturities of long-term debt $ - Accounts payable-trade Accounts payable - capital expenditures Accrued expenses Income taxes payable - current Total current liabilities Income taxes payable - long-term Deferred income taxes Deferred compensation Total liabilities Commitments and Contingencies (Note 15) Shareholders' equity Preferred stock, $0.05 par value, authorized - - - Common stock, $0.05 par value, authorized 40,000,000 shares, issued and outstanding 12,350,265 at November 1, 2015; 12,218,521 at November 2, 2014; and 12,219,121 at May 3, 2015 Capital contributed in excess of par value Accumulated earnings Accumulated other comprehensive loss ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ * Derived from audited financial statements. See accompanying notes to consolidated financial statements. I-3 CULP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED NOVEMBER 1, 2, 2014 UNAUDITED (Amounts in Thousands) SIX MONTHS ENDED November 1, November 2, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of other assets 86 94 Stock-based compensation Excess tax benefit related to stock-based compensation ) ) Deferred income taxes Gain on sale of equipment ) ) Realized loss on sale of short-term investments 56 - Foreign currency gains ) ) Changes in assets and liabilities: Accounts receivable Inventories ) Other current assets ) 34 Other assets 8 ) Accounts payable - trade ) ) Accrued expenses and deferred compensation ) ) Income taxes 22 Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from the sale of equipment Proceeds from the sale of life insurance policies - Proceeds from the sale of short-term investments Purchase of short-term investments ) ) Purchase of long-term investments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on line of credt - ) Payments on long-term debt ) ) Repurchase of common stock - ) Dividends paid ) ) Payments on debt issuance costs ) - Proceeds from common stock issued 89 Excess tax benefit related to stock-based compensation Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 80 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to consolidated financial statements. I-4 CULP, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY UNAUDITED (Dollars in thousands, except share data) Capital Accumulated Contributed Other Total Common Stock in Excess Accumulated Comprehensive Shareholders’ Shares Amount of Par Value Earnings Loss Equity Balance,April 27, 2014 $ ) $ Net income - Stock-based compensation - Unrealized loss on investments - ) ) Excess tax benefit related to stock based compensation - Common stock repurchased ) (2 ) ) - - ) Fully vested common stock award - Common stock issued in connection . with exercise of stock options 1 93 - - 94 Common stock surrendered for withholding taxes payable ) - ) - - ) Dividends paid - - - ) - ) Balance,May 3, 2015* ) Net income - Stock-based compensation - Unrealized loss on investments - ) ) Excess tax benefit related to stock based compensation - Common stock issued in connection with performance based units 6 (6 ) - Fully vested common stock award - Common stock issued in connection with exercise of stock options 2 Common stock surrendered for withholding taxes payable ) (1 ) ) - - ) Dividends paid - - ) - ) Balance,November 1, 2015 $ ) $ * Derived from audited financial statements. See accompanying notes to consolidated financial statements. I-5 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Culp, Inc. and subsidiaries (the “company”) include all adjustments, which are, in the opinion of management, necessary for fair presentation of the results of operations and financial position.All of these adjustments are of a normal recurring nature. Results of operations for interim periods may not be indicative of future results.The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements, which are included in the company’s annual report on Form 10-K filed with the Securities and Exchange Commission on July 17, 2015 for the fiscal year ended May 3, 2015. The company’s six months ended November 1, 2015 and November 2, 2014, represent 26 and 27 week periods, respectively. 2. Significant Accounting Policies As of November 1, 2015, there were no changes in the nature of our significant accounting policies or the application of those policies from those reported in our annual report on Form 10-K for the year then ended May 3, 2015. Recently Adopted Accounting Pronouncements None Recently Issued Accounting Pronouncements In June 2014, the Financial Accounting Standards Board (“FASB”) amended its authoritative guidance on accounting for certain share-based payment awards. The amended guidance requires that share-based compensation awards with terms of a performance target that affects vesting, and that could be achieved after the requisite service period, be treated as a performance condition. As such, the performance target should not be reflected in estimating the grant-date fair value of the award and compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved. The guidance will be effective in our fiscal 2017 first quarter. The guidance will permit an entity to apply the amendments in the update either (a) prospectively to all awards granted or modified after the effective date or (b) retrospectively to all awards with performance targets that are outstanding as of the beginning of the earliest annual period presented in the consolidated financial statements and to all new or modified awards thereafter. Currently, we do not have any share-based payment awards with terms of a performance target that affects vesting and could be achieved after the requisite service period. We are currently assessing the impact that this guidance will have on our consolidated financial statements. In May 2014, the FASB issued ASU No. 2014-09, which amends ASC Topic 606, Revenue from Contracts with Customers. The amendments in this ASU are intended to enhance the comparability of revenue recognition practices and will be applied to all contracts with customers. Improved disclosures related to the nature, amount, timing, and uncertainty of revenue that is recognized are requirements under the amended guidance. In April 2015, the FASB issued ASU 2015-24, Revenue from Contracts with Customers: Deferral of the Effective Date which proposed a deferral of the effective date by one year, and on July 7, 2015, the FASB decided to delay the effective date by one year. The deferral results in the new revenue standard being effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2017. We are therefore required to apply the new revenue guidance in our fiscal 2019 interim and annual financial statements. This ASU can be adopted either retrospectively or as a cumulative-effect adjustment as of the date of adoption. We are currently assessing the impact that this guidance will have on our consolidated financial statements. I-6 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In July 2015, the FASB issued ASU No. 2015-11, Simplifying the Measurement of Inventory, which changed the measurement principle for inventory from the lower of cost or market to lower of cost and net realizable value. This ASU is effective for fiscal years and interim periods within those fiscal years, beginning after December 15, 2016. We are therefore required to apply this guidance in our fiscal 2018 interim and annual financial statements. We are currently assessing the impact that this guidance will have on our consolidated financial statements. In November 2015, the FASB issued ASU No. 2015-17, Balance Sheet Classification of Deferred Taxes, to simplify the presentation of deferred income taxes on an entity’s classified balance sheet. Currently, entities that are required to issue a classified balance sheet present a net current and net noncurrent deferred tax asset or liability for each tax jurisdiction. The amendments in this ASU require entities to offset all deferred tax assets and liabilities for each tax jurisdiction and present a net deferred tax asset or liability as a single noncurrent amount. This amended guidance is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2016. We are therefore required to apply this guidance in our fiscal 2018 interim and annual financial statements. Earlier application is permitted for all entities as of the beginning of an interim or annual reporting period. We are currently assessing the impact that this guidance will have on our consolidated financial statements. 3.Stock-Based Compensation Equity Incentive Plan Description On September 16, 2015, our shareholders approved an equity incentive plan entitled the Culp, Inc. 2015 Equity Incentive Plan (the “2015 Plan”). The 2015 Plan is intended to update and replace our 2007 Equity Incentive Plan (the “2007 Plan”) as the vehicle for granting new equity based awards substantially similar to those authorized under the 2007 Plan. In general, the 2015 Plan authorizes the grant of stock options intended to qualify as incentive stock options, nonqualified stock options, stock appreciation rights, restricted stock, restricted stock units, performance units, and other equity and cash related awards as determined by our Compensation Committee. An aggregate of 1,200,000 shares of common stock were authorized for issuance under the 2015 Plan, with certain sub-limits that would apply with respect to specific types of awards that may be issued as defined in the 2015 Plan. In connection with the approval of the 2015 Plan, no further awards will be granted under the 2007 Plan, but outstanding awards under the 2007 Plan will be settled in accordance with their terms. Incentive Stock Option Awards We did not grant any incentive stock option awards through the second quarter of fiscal 2016. At November 1, 2015, options to purchase 99,600 shares of common stock were outstanding and exercisable, had a weighted average exercise price of $7.78 per share, and a weighted average contractual term of 2.0 years. At November 1, 2015, the aggregate intrinsic value for options outstanding and exercisable was $2.2 million. I-7 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The aggregate intrinsic value for options exercised for the six months ending November 1, 2015 and November 2, 2014, was $1.0 million and $80,000, respectively. At November 1, 2015, there were no unvested incentive stock option awards. Therefore, there was no unrecognized compensation cost related to incentive stock option awards at November 1, 2015. No compensation expense was recorded on incentive stock options for the six months ended November 1, 2015 and November 2, 2014, respectively. Common Stock Awards On October 1, 2015, we granted a total of 3,000 shares of common stock to our outside directors. These shares of common stock vest immediately and were measured at $31.77 per share, which represents the closing price of our common stock at the date of grant. On October 1, 2014, we granted a total of 3,000 shares of common stock to our outside directors. These shares of common stock vest immediately and were measured at $17.95 per share, which represents the closing price of our common stock at the date of grant. We recorded $95,000 and $54,000 of compensation expense within selling, general, and administrative expense for these common stock awards for the six months ending November 1, 2015, and November 2, 2014, respectively. Time Vested Restricted Stock Awards We did not grant any time vested restricted stock awards through the second quarter of fiscal 2016. At November 1, 2015, there were no outstanding and unvested shares of time vested restricted stock. Therefore, there was no unrecognized compensation cost related to time vested restricted stock awards at November 1, 2015. No compensation expense was recorded on time vested restricted stock awards for the six months ended November 1, 2015. We recorded $4,000 within selling, general, and administrative expense for time vested restricted stock awards for the six months ended November 2, 2014. During the six month period ending November 2, 2014, 61,667 shares of time vested restricted stock vested and had a weighted average fair value of $257,000 or $4.17 per share. Performance Based Restricted Stock Units Fiscal 2016 Grant On July 15, 2015, certain key members of management were granted performance based restricted stock units which could earn up to 107,554 shares of common stock if certain performance targets are met as defined in the related restricted stock unit agreements. These awards were valued based on the fair market value on the date of grant. The fair value of these awards was $32.23 per share, which represents the closing price of our common stock on the date of grant. The vesting of these awards is over the requisite service period of three years. I-8 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) On July 15, 2015, a non-employee was granted performance based restricted stock units which could earn up to 10,364 shares of common stock if certain performance targets are met as defined in the related restricted stock unit agreement. The fair value of this award is measured at the earlier date of when the performance criteria are met or the end of the reporting period. At November 1, 2015, this grant was unvested and was measured at $30.01 per share, which represents the closing price of our common stock at the end of the reporting period. The vesting of this award is over the requisite service period of three years. Fiscal 2015 Grant On June 24, 2014, certain key members of management were granted performance based restricted stock units which could earn up to 102,845 shares of common stock if certain performance targets are met as defined in the related restricted stock unit agreements. These awards were valued based on the fair market value on the date of grant. The fair value of these awards was $17.70 per share, which represents the closing price of our common stock on the date of grant. The vesting of these awards is over the requisite service period of three years. On March 3, 2015, a non-employee was granted performance based restricted stock units which could earn up to 28,000 shares of common stock if certain performance targets are met as defined in the related restricted stock unit agreements. The fair value of this award is measured at the earlier date of when the performance criteria are met or the end of the reporting period. At November 1, 2015, this grant was unvested and was measured at $30.01 per share, which represents the closing price of the company’s common stock at the end of the reporting period. The vesting of these awards is over the requisite service periods of 16 months and 28 months for performance based restricted stock units which could earn up to 12,000 and 16,000 shares of common stock, respectively. Fiscal 2014 Grant On June 25, 2013, certain key members of management were granted performance based restricted stock units which could earn up to 72,380 shares of common stock if certain performance targets are met as defined in the related restricted stock unit agreements. These awards were valued based on the fair market value on the date of grant. The fair value of these awards was $17.12 per share, which represents the closing price of our common stock on the date of grant. The vesting of these awards is over the requisite service period of three years. Fiscal 2013 Grant On July 11, 2012, certain key members of management were granted performance based restricted stock units which could earn up to 120,000 shares of common stock if certain performance targets are met as defined in the related restricted stock unit agreements. These awards were valued based on the fair market value on the date of grant. The fair value of these awards was $10.21 per share, which represents the closing price of our common stock on the date of grant. The vesting of these awards is over the requisite service period of three years. During the six month period ending November 1, 2015, 115,855 shares of common stock associated with our fiscal 2013 grant vested and had a weighted average fair value of $1.2 million or $10.21 per share. As of November 1, 2015, our fiscal 2013 grant was fully vested. I-9 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Overall We recorded compensation expense of $1.2 million and $233,000 within selling, general, and administrative expense for performance based restricted stock units for the six month periods ending November 1, 2015 and November 2, 2014, respectively. Compensation cost is recorded based on an assessment each reporting period of the probability if certain performance goals will be met during the vesting period. If performance goals are not probable of occurrence, no compensation cost will be recognized and any recognized compensation cost would be reversed. As of November 1, 2015, the remaining unrecognized compensation cost related to the performance based restricted stock units was $4.9 million, which is expected to be recognized over a weighted average vesting period of 2.3 years. 4.Accounts Receivable A summary of accounts receivable follows: (dollars in thousands) November 1, 2015 November 2, 2014 May 3, 2015 Customers $ $ $ Allowance for doubtful accounts ) ) ) Reserve for returns and allowances and discounts ) ) ) $ $ $ A summary of the activity in the allowance for doubtful accounts follows: Six months ended (dollars in thousands) November 1, 2015 November 2, 2014 Beginning balance $ ) $ ) Provision for bad debts ) 57 Net write-offs, net of recoveries 74 Ending balance $ ) $ ) A summary of the activity in the allowance for returns and allowances and discounts accounts follows: Six months ended (dollars in thousands) November 1, 2015 November 2, 2014 Beginning balance $ ) $ ) Provision for returns, allowances and discounts ) ) Credits issued Ending balance $ ) $ ) I-10 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 5.Inventories Inventories are carried at the lower of cost or market.Cost is determined using the FIFO (first-in, first-out) method. A summary of inventories follows: (dollars in thousands) November 1, 2015 November 2, 2014 May 3, 2015 Raw materials $ $ $ Work-in-process Finished goods $ $ $ 6.Other Assets A summary of other assets follows: (dollars in thousands) November 1, 2015 November 2, 2014 May 3, 2015 Cash surrender value – life insurance $ $ $ Non-compete agreement, net Customer relationships, net Other $ $ $ Non-Compete Agreement We recorded our non-compete agreement at its fair value based on a discounted cash flow valuation model. Our non-compete agreement is amortized on a straight-line basis over the fifteen year life of the respective agreement. The gross carrying amount of our non-compete agreement was $2.0 million at November 1, 2015, November 2, 2014 and May 3, 2015, respectively. At November 1, 2015 and May 3, 2015, accumulated amortization for our non-compete agreement was $1.1 million. At November 2, 2014 accumulated amortization for our non-compete agreement was $1.0 million. Amortization expense for our non-compete agreement was $38,000 for the six month periods ended November 1, 2015 and November 2, 2014. The remaining amortization expense for the next five fiscal years and thereafter follows: FY 2016 - $37,000; FY 2017 - $75,000; FY 2018- $75,000; FY 2019 - $75,000; FY 2020 - $75,000 and Thereafter - $604,000. The weighted average amortization period for our non-compete agreement is 12.5 years as of November 1, 2015. Customer Relationships We recorded our customer relationships at their fair value based on a multi-period excess earnings valuation model. Our customer relationships are amortized on a straight-line basis over its seventeen year useful life. I-11 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The gross carrying amount of our customer relationships was $868,000 at November 1, 2015, November 2, 2014, and May 3, 2015, respectively. Accumulated amortization for our customer relationships was $128,000, $77,000, and $102,000 at November 1, 2015, November 2, 2014, and May 3, 2015, respectively. Amortization expense for our customer relationships was $26,000 for the six months ending November 1, 2015 and November 2, 2014. The remaining amortization expense for the next five fiscal years and thereafter follows: FY 2016 - $25,000; FY 2017 - $51,000; FY 2018 - $51,000; FY 2019 - $51,000; FY 2020 - $51,000; and Thereafter - $511,000. The weighted average amortization period for our customer relationships is 14.5 years as of November 1, 2015. Cash Surrender Value – Life Insurance At November 1, 2015, November 2, 2014 and May 3, 2015 we had one life insurance contract with a death benefit of $1.4 million. Our cash surrender value – life insurance balances totaling $339,000, $320,000 and $339,000 at November 1, 2015, November 2, 2014, and May 3, 2015, respectively, are collectible upon death of the respective insured. On May 16, 2014, we entered into an agreement with a former employee and his irrevocable trust (the “Trust”) dated September 7, 1995. As a result of this agreement, a previous split dollar life insurance agreement in which we purchased a policy on the life of this former employee and his spouse, in which we retained ownership of the policy, paid premiums to support the policy, had the right to receive cash surrender value of the policy upon the second to die of the former employee and his spouse, with the Trust receiving the remainder of the policy’s death benefit ($2.5 million), was terminated. In connection with the termination of the previous split dollar life insurance agreement, we transferred the life insurance policy to the Trust and received cash proceeds in the amount of the cash surrender value policy totaling $320,000 during the second quarter of fiscal 2015. 7.Accrued Expenses A summary of accrued expenses follows: (dollars in thousands) November 1, 2015 November 2, 2014 May 3, 2015 Compensation, commissions and related benefits $ $ $ Advertising rebates Interest - 38 37 Other accrued expenses $ $ $ I-12 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8.Long-Term Debt and Lines of Credit A summary of long-term debt follows: (dollars in thousands) November 1, 2015 November 2, 2014 May 3, 2015 Unsecured senior term notes $
